Citation Nr: 0003023	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  94-41 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for pulmonary disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from March 1942 to October 
1945.

In January 1950, he claimed service connection for residuals 
of a gunshot wound to the left thigh and for residuals of 
injuries sustained in an accident.  A rating decision later 
that month granted service connection for residuals of a hand 
injury and for residuals of a gunshot wound.  In December 
1964, he claimed permanent and total disability for pension 
purposes, which was denied by a March 1965 rating decision.

In August 1991, the veteran claimed service connection for 
chronic bronchitis, emphysema, and asthma, asserting they 
were due to exposure to mustard gas during military training.  
This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1992 rating decision by the Philadelphia, 
Pennsylvania, Regional Office (RO) that denied service 
connection for pulmonary disorders on a direct basis and as 
secondary to exposure to vesicant agents.

In June 1993, the veteran claimed permanent and total 
disability for pension purposes.  A June 1993 rating decision 
awarded pension, and a June 1998 rating decision awarded 
special monthly pension at the rate for regular aid and 
attendance.

In a November 1996 decision, the Board remanded the case for 
further development of the evidence and for consideration by 
the RO of a new regulation and a new VA circular that 
prescribe procedures for developing mustard gas exposure 
claims.  In that decision, the Board reasoned that, since the 
claim was for service connection for pulmonary disorders on a 
direct basis and also as secondary to mustard gas exposure, 
there were two claims involved.  Thus, that decision 
identified two issues on appeal.  However, the Board is now 
of the view that the veteran seeks service connection for 
pulmonary disabilities and merely alleges alternative 
theories of incurrence.  That is, it does not appear that he 
seeks, or could be granted, service connection for pulmonary 
disorders on a direct basis and service connection for 
pulmonary disorders secondary to mustard gas exposure and 
thereby be twice compensated.  Accordingly, we have here 
determined that there is only one claim in this case, i.e., 
service connection for pulmonary disorders.


FINDINGS OF FACT

The claim for service connection for pulmonary disorders is 
not plausible under the law, as it is not accompanied by 
adequate supporting medical evidence.


CONCLUSION OF LAW

The claim for service connection for pulmonary disorders is 
not well grounded.  38 U.S.C.A. §  5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

After the veteran claimed service connection for pulmonary 
disorders, the RO submitted a VA Form 70-3101 to the National 
Personnel Records Center (NPRC) requesting records reflecting 
whether the veteran had been exposed to mustard gas.  NPRC 
returned the form bearing a stamp indicating that the 
veteran's records had been destroyed in a 1973 fire at that 
facility.  That report was incorrect, as all of the veteran's 
service medical records have been associated with his claim 
file since his original claim in 1950.  Those records include 
several from the 105th Evacuation Hospital in Maastricht, 
Holland, dated 30 November 1944.  They show that the veteran 
was diagnosed with moderate atypical pneumonia in the left 
lower lobe, cause undetermined.  A record dated 14 December 
1944 noted that old chest X-rays showed a small area of 
consolidation at the left base, but that films made the day 
before showed complete resolution of that consolidation.  At 
an October 1945 separation examination, chest X rays were 
negative and the veteran's lungs were normal.

The veteran's service medical records do not reflect 
participation in mustard gas tests or any other incidents of 
exposure to mustard gas.

In December 1950, the veteran underwent a VA examination 
which found his respiratory system to be normal upon clinical 
evaluation.

A November 1964 record from Wilkes-Barre General Hospital 
noted rhonchi in the left lung field, and the clinical 
diagnosis was "rule out" lung lesion.  Chest X-rays were 
reported as normal.

At a January 1965 VA examination, the veteran mainly had 
gastrointestinal complaints, but also complained of choking 
and a dry, nonproductive cough, especially at night.  The 
lungs were reported as normal, by X-ray and clinical 
evaluation, but diagnoses included a history of pleuritis.  
At a June 1965 VA examination, the veteran reported that he 
had been seeing a doctor for a kidney disorder, heartburn, 
and ulcers.  His respiratory system was normal on 
examination.

June 1986 VA chest X-rays revealed moderate pulmonary 
emphysema.  December 1987 pulmonary function studies showed a 
severe obstructive ventilatory defect, with hyperinflation.  
A March 1988 VA outpatient treatment record noted a history 
of asthmatic bronchitis and, following an examination, 
diagnosed that disorder.

Records of the Nanticoke State General Hospital show that the 
veteran was hospitalized for ten days in March 1990.  He 
reported smoking a pack of cigarettes each day since age 10, 
and a history was recorded of emphysema due to smoking.

In August 1991, the veteran claimed service connection for 
chronic bronchitis, emphysema, and asthma, all purportedly 
due to exposure to mustard gas during military training.  He 
also submitted a copy of a newspaper clipping which reported 
that VA had proposed rules for compensating World War II 
veterans who had participated in mustard gas tests in service 
and subsequently contracted certain disorders.

In a September 1991 letter, the RO asked the veteran to 
specify the dates and locations of his claimed exposure to 
mustard gas, and to submit evidence of postservice treatment 
of the claimed disabilities.  In a response later that month, 
he said he was inducted at Fort Meade, Maryland, then sent to 
Fort Indiantown Gap, Pennsylvania, then to Fort Benning, 
Georgia, then to Fort Polk, Louisiana, and then to 
Orangeburg, New Jersey, for shipment overseas.  He stated 
that he could not remember where he was exposed to mustard 
gas, but said he was told at the time that the exposure was 
to enable him to identify it, and to learn to use a 
protective mask, in the event it was encountered in combat.  
He reported treatment at Nanticoke State Hospital, Wilkes-
Barre General Hospital, and the VA hospital, and said he was 
currently being treated for a number of disorders (which he 
listed, but many of which are not relevant here) including 
bronchitis, emphysema, and asthma.

At an October 1991 VA examination, the veteran reported 
mustard gas exposure during training and left-sided pneumonia 
later in Europe.  He said that, since having had pneumonia, 
he had a productive cough in the daytime as well as the 
evening.  He also reported intermittent wheezing, exacerbated 
by cold or humid weather, and dyspnea on exertion.  He denied 
orthopnea, paroxysmal nocturnal dyspnea, and dyspnea at rest.  
The examiner noted that significant history included eight 
months as a coal miner and "more importantly, a history of 
smoking at least 10 cigarettes per day since age 9 or 10.  
The patient continues to smoke the same amount of cigarettes 
presently."  On examination, the heart showed regular rhythm 
with no gallop, right ventricular heave, increased P2, or 
displacement of the point of maximum impulse.  The 
computerized interpretation of pulmonary function studies 
noted a moderate obstructive lung defect.  Handwritten 
annotations on the report, apparently by the doctor who 
signed it, indicated that the obstructive lung defect was 
severe, not moderate, and was unchanged since December 1987.  
X-rays showed the lung fields clear bilaterally but uniformly 
hyperventilated.  The diagnosis was chronic bronchitis, 
probably related to smoking.

Records of Deborah Mistal, DO, and Hazleton General Hospital, 
show that the veteran was admitted for two days in July 1993 
with chest pain, diaphoresis, and shortness of breath, and a 
longstanding history of chronic obstructive pulmonary disease 
and bronchial asthma.  He was transferred the next day to 
Lehigh Valley Medical Center, where he underwent coronary 
artery bypass graft surgery.

At a September 1993 hearing, his representative said that the 
veteran sought service connection for pulmonary disability on 
a direct basis or as secondary to mustard gas exposure.  The 
veteran testified that he was exposed to mustard gas at Fort 
Benning.  When asked to describe his exposure, he said they 
were "[p]ut into a building with a, we were told to put a 
[sic] masks on and went [sic] into that building.  And there 
was mustard gas in case of [sic] Germans at the time we were 
hit over Germany that they would use mustard gas. . . .  We 
were told that."  Later, when asked whether his entire unit 
went through the gas chamber, he said, "Yeah.  As far as I 
know."  In addition, he had bronchitis in France or Germany.  
He said he did not mention either the mustard gas exposure or 
the bronchitis at the time of his separation examination.  
After service, he worked in the construction industry and 
also worked, for less than a year, in coal mines.  He thought 
he was first treated for bronchitis, after service, in 1951 
or 1952.  He testified that he had begun smoking before 
service and had quit just recently.

Records of Dr. Mistal and Hazleton General Hospital show that 
the veteran was admitted for five days in July 1996, with an 
acute exacerbation of chronic obstructive pulmonary disease.

A December 1996 letter from the US Army Chemical and 
Biological Defense Command, in response to a query from the 
RO, reported that the Command did not have personnel or 
medical records on individuals, and that the only unit 
records they had were on chemical corps units.  They felt 
that the veteran was referring to gas chamber training where 
tear gas or chlorine gas was used to demonstrate the 
effectiveness, and to build confidence in, the protective 
mask.  During such training, soldiers entered a small 
building or a tent that contained tear gas or chlorine gas 
and then were told to remove the mask.  This allowed them to 
experience the effects of tear gas and to learn that the mask 
would protect them from gas.

Records of Dr. Mistal and Hazleton General show that the 
veteran presented with severe respiratory distress and was 
admitted for five days in May 1997, for aggressive 
respiratory treatment.  A longstanding history of chronic 
obstructive pulmonary disease and bronchial asthma was 
recorded.  In October, he again presented with severe 
respiratory distress, and was admitted for five days of 
aggressive respiratory treatment.  On that occasion, he was 
also diagnosed with congestive heart failure.  In November, 
he presented with sudden onset of shortness of breath and was 
hospitalized for five days.  Chest X-rays showed cardiomegaly 
and congestive heart failure.  In February 1998, he presented 
with left-sided numbness and weakness, and was admitted for 
two days.  The record, under social history, noted that the 
veteran had possibly been exposed to mustard gas.

Further records of Dr. Mistal and Hazleton General show that, 
on April 18, 1998, the veteran presented with severe 
shortness of breath following a three-day history of cough, 
chills, and elevated temperature.  Enroute to the hospital, 
he had a seizure and became unresponsive.  He was 
hospitalized for nearly one month.  Under the heading of 
social history, it was noted that the veteran was exposed to 
plastic fumes for many years while working at a mill and that 
he had a fifty pack-year tobacco history.  In two locations 
in the record, handwritten annotations by Dr. Mistal noted 
mustard gas exposure during training in March 1942 at Fort 
Benning.

In an April 1998 letter, Dr. Mistal wrote that the veteran 
"initially presented with severe COPD, and bronchial asthma, 
which was due to exposure to mustard gas and lucite [sic] 
gas, while training at Fort Benning, Ga.  He states that he 
has been a smoker as well, but he feels that his condition 
started with the exposure."  On a March 1999 billing 
worksheet, Dr. Mistal noted the veteran's pulmonary 
disabilities "which [this patient] feels stems from his 
mustard gas and lucite [sic] gas exposure from his military 
training . . . ."

In a June 1999 letter, the RO advised the veteran that his 
case would be returned to the Board after a 60-day waiting 
period for him to furnish additional evidence and/or argument 
on his claim, unless he waived that requirement.  He did so, 
in a statement dated later that month.  On the back of the 
statement was a letter by Ann Fisher, who was not otherwise 
identified, who said she had been reading documents in the 
veteran's VA hospital file when she saw a VA medical record 
that appeared aged and bore the notation "exposure to 
lewisite gas."  She did not say when she saw the document, 
but did say that she did not know the date of the document.

According to a June 7, 1999, Report of Contact, VA Form 119, 
the RO contacted the VA Central Office and was advised that 
the veteran's name was not included on a list of participants 
in Army mustard gas tests.

Analysis

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, a claimant 
seeking benefits under a law administered by the Secretary of 
Veterans Affairs has the burden to submit evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded; then, if that burden is met, the 
Secretary has the duty to assist the claimant in developing 
additional evidence pertaining to the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78, 81-82 (1990); 
Lathan v. Brown, 7 Vet.App. 359, 365 (1995).  If that burden 
is not met, the statutory duty to assist pursuant to 
38 U.S.C.A. § 5107(a) does not attach.  See Morton v. West, 
12 Vet.App. 477, 480-1 (1999), citing Grivois v. Brown, 
6 Vet. App. 136, 139 (1994); Anderson v. Brown, 9 Vet.App. 
542, 546 (1996).  Indeed, if the claim is not well grounded, 
the Board is without jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet.App. 14, 17 (1993).  Further, the Court has made 
it clear that it is error for the Board to proceed to the 
merits of a claim that is not well grounded.  Epps v. Brown, 
9 Vet.App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  Thus, the threshold question 
in any case is whether the claimant has presented a well-
grounded claim.

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation; it need 
not be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Murphy, Lathan, supra.  To 
present a well-grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  Except for 
evidentiary assertions that are inherently incredible or 
beyond the competence of the person making them, the 
credibility of evidence is presumed for the limited purpose 
of determining whether a claim is well grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Competent lay evidence may 
suffice where the determinative issue is factual in nature, 
but medical evidence is required where the determinative 
issue involves medical etiology or diagnosis.   Gregory v. 
Brown, 8 Vet.App. 563, 568 (1996).

For a service connection claim to be well grounded, there 
must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
connection or link) between the incurrence events in service 
and the current disability.  See Winters v. West , 12 
Vet.App. 203, 207-209 (1999) (en banc); Epps, supra; Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).

Here, the veteran has pulmonary disabilities, including 
chronic bronchitis, asthma, and chronic obstructive pulmonary 
disease, that he claims were incurred in service directly or, 
alternatively, secondary to exposure to vesicant agents.  
With regard to direct incurrence, his service medical records 
show only a single bout of pneumonia in 1944 that resolved 
within days.  There was no evidence of a lung disorder at a 
separation examination nearly one year later, and there is no 
medical evidence of record that the single bout of pneumonia 
in 1944 resulted in any of the veteran's current pulmonary 
disabilities.  Without medical evidence connecting current 
pulmonary disabilities with a disease incurred in military 
service, the claim of direct incurrence of those disabilities 
is not well grounded and must be denied.

With regard to the alternative theory of service incurrence, 
that the veteran was exposed to vesicant agents in service, 
38 C.F.R. § 3.316 is controlling.  That regulation provides:

(a)  Except as provided in paragraph (b) of 
this section, exposure to the specified 
vesicant agents during active military service 
under the circumstances described below, 
together with the subsequent development of 
any of the indicated conditions, is sufficient 
to establish service connection for that 
condition:

(1)  Full-body exposure to nitrogen or 
sulfur mustard during active military 
service together with the subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, or the following cancers:  
nasopharyngeal, laryngeal, lung (except 
mesothelioma), or squamous cell carcinoma 
of the skin.

(2)  Full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active 
military service together with the 
subsequent development of a chronic form 
of laryngitis, bronchitis, emphysema, 
asthma or chronic obstructive pulmonary 
disease.

(3)  Full-body exposure to nitrogen 
mustard during active military service 
together with the subsequent development 
of acute nonlymphocytic leukemia.

(b) Service connection will not be established 
under this section if the claimed condition is 
due to the veteran's own willful misconduct 
(see § 3.301(c)) or there is affirmative 
evidence that establishes a nonservice-related 
supervening condition or event as the cause of 
the claimed condition (see § 3.303).

In the present case, we have a situation where the veteran 
has one or more of the pulmonary disorders enumerated in 
38 C.F.R. § 3.316(a)(2) and sincerely believes that he was 
exposed to mustard gas in service.  His belief, however 
sincere, is not enough for service connection; actual 
evidence of exposure to vesicant agents is needed.  This 
situation was anticipated when VA sought comments from the 
public on its proposed amendment to 38 C.F.R. § 3.316:

Two commenter[s] stated that the proposed 
regulation does not adequately provide for 
veterans who have one of the requisite 
conditions but cannot verify exposure to 
mustard gas or Lewisite because they lack 
access to government records.  One of them 
suggested that service connection not be 
denied if there is no clear and convincing 
evidence of intercurrent cause.

VA does not concur.  Generally, a presumption 
eases the burden of proof on a veteran by 
attaching certain consequences to the 
establishment of certain basic evidentiary 
facts.  In the case of this regulation, 
establishment of certain basic evidentiary 
facts-full-body exposure to a vesicant agent 
during military service and the subsequent 
development of a specified disease-triggers 
the presumption that the disease is due to 
that exposure even where there is no medical 
evidence of an association between the 
veteran's disease and his or her military 
service.

The presumption does not work in reverse, 
however.  A presumption that the presence of a 
condition indicates prior exposure to a 
specific substance might be possible in the 
case of a condition associated exclusively or 
almost exclusively with a single cause.  The 
only known cause of asbestosis or 
mesothelioma, for example, is exposure to 
asbestos.  There is no basis for a presumption 
of in-service exposure to mustard gas or 
Lewisite based solely on the presence of any 
of the conditions specified in this 
regulation, however, because medical science 
recognizes other plausible causes for all of 
them.

59 Fed. Reg. 42,497-498 (Aug. 18, 1994) (emphasis added).  In 
this case, the veteran worked in a mill for several years and 
was exposed to plastic fumes.  In addition, he had a fifty 
pack-year history of tobacco use and continued smoking long 
after he was diagnosed with multiple pulmonary disorders.  
Clearly, exposure to mustard or Lewisite gas in service 
cannot be said to be the only possible cause of his pulmonary 
disorders.

In her April 1998 letter, Dr. Mistal said that the veteran 
had bronchial asthma and severe COPD due to exposure to 
vesicant agents at Fort Benning.  She said he admitted to 
smoking but that he felt that his condition began with 
exposure to vesicant agents in service.  A year later, she 
noted that the veteran felt that his pulmonary disabilities 
stemmed from exposure to vesicant agents in service.

It is not entirely clear whether Dr. Mistal has stated her 
medical opinion or has merely recorded the veteran's lay 
opinion as to the etiology of his pulmonary disabilities.  In 
either event, a diagnosis or medical opinion by a medical 
professional is not conclusive and is not entitled to 
absolute deference.  A medical opinion based upon an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet.App. 458, 461 (1993).  Moreover, a bare 
transcription of lay history does not become competent 
medical evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet.App. 345, 348 (1998).  
Here, there is no factual predicate in the record for a 
medical opinion that the veteran's pulmonary disabilities are 
due to exposure to vesicant agents in service.

With further regard to the veteran's belief in the validity 
of his claim, we must observe that, as a lay person, he is 
not competent to offer his own medical opinions.  See, e.g., 
Voerth v. West, 13 Vet. App. 117, 120 (1999) ("Unsupported 
by medical evidence, a claimant's personal belief, no matter 
how sincere, cannot form the basis of a well-grounded 
claim."); Bostain v. West, 11 Vet.App. 124, 127 (1998), 
citing Espiritu, supra.  See also Carbino v. Gober, 10 
Vet.App. 507, 510 (1997); aff'd sub nom. Carbino v. West, 168 
F.3d 32 (Fed. Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).

Another consideration arises from 38 U.S.C.A. § 1154(a) and 
38 C.F.R. § 3.303(a).  Those laws require VA to consider the 
places, types, and circumstances of the veteran's service.  
In this case, the veteran was undergoing training at Fort 
Benning before being shipped overseas.  That training 
included exposure to gas in a gas chamber so that he would be 
familiar with, and have confidence in, his protective mask.  
Was the gas used in that chamber mustard or Lewisite, as the 
veteran believes and, in fact, as he may have been told by 
trainers, or was it tear gas as suggested by the December 
1996 letter from the US Army Chemical and Biological Defense 
Command?  Consideration of the places, types, and 
circumstances of the veteran's service suggests that he was 
exposed to tear gas in service and not vesicant agents.

The issue that must be determined here is whether there is 
evidence that the veteran had full-body exposure to nitrogen 
or sulfur mustard or Lewisite gas during active military 
service.  With regard to such evidence, VA noted, in 
connection with comments received when 38 C.F.R. § 3.316 was 
amended, that:

Since July 1992 both VA and the Department of 
Defense (DoD) have initiated projects which 
will make it easier for veterans to establish 
entitlement to benefits under this regulation.  
DoD is searching its records for exposure data 
on mustard gas and Lewisite testing, to 
include the names of exposed military 
personnel, test protocols, etc., and will 
share the information it discovers with VA.  
VA has instituted a project, under the 
direction of the Environmental Epidemiology 
Service of Veterans Health Administration 
(VHA), to consolidate information about 
mustard gas testing as it becomes known into a 
central source.  VHA officials have visited 
several locations where testing is known to 
have been conducted and/or where records might 
be found.  The information resulting from 
these visits is available to VA regional 
offices as they attempt to establish the 
exposures of veterans who have filed claims.

59 Fed. Reg. 42,498 (Aug. 18, 1994).  The projects referenced 
above bore fruit, as indicated by Veterans Benefits 
Administration Circular 21-95-4, dated February 23, 1995, 
with Change 1 dated May 19, 1995.  Paragraph 2(b) of Appendix 
B of that Circular states that, before the early 1950's, 
participation in any kind of chemical testing was recorded in 
a soldier's service medical records.  The veteran's service 
medical records do not show that he participated in vesicant 
agent tests.  In addition, the Circular provides guidance to 
regional offices for developing claims based on exposure to 
vesicant agents.  According to paragraph 2(a) of Appendix B, 
a study by the VA Epidemiology Service resulted in a list of 
soldiers who participated in Army mustard gas tests.  
Paragraph 3 of Appendix B requires regional offices to 
contact the VA Central Office to learn whether a claimant's 
name is on the list.  The RO made such a contact on June 7, 
1999, and was advised that the veteran's name was not 
included on the list of participants in Army vesicant agent 
tests.

Generally, when a veteran reports exposure to mustard gas in 
service, the credibility of his report is assumed for the 
limited purpose of determining whether the claim is well 
grounded.  Pearlman v. West, 11 Vet.App. 443, 447 (1998).  
However, the Pearlman case arose from a 1994 rating decision 
made without benefit of the results of the efforts by VA and 
the Department of Defense to identify participants in tests 
of full-body exposure to vesicant agents.  We now know that 
the veteran in the present case was not a subject in tests of 
full-body exposure to vesicant agents.

Occasionally, a claim for service connection must be denied 
because there is no evidence of incurrence of a disability in 
service.  Here, we have affirmative evidence of no incurrence 
of a disability in service.  Without evidence of incurrence 
of a disability in service, the claim is not well grounded, 
and must be denied.


ORDER

Entitlement to service connection for pulmonary disabilities 
is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

